     Case 2:19-cv-01331-TLN-KJN Document 27 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CYMEYON HILL,                                      No. 2:19-cv-01331 TLN KJN
12                      Plaintiff,
13          v.                                          ORDER
14   JEFF LYNCH, et al,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 16, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 24.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 16, 2020 (ECF No. 24), are

28   ADOPTED IN FULL; and
                                                       1
     Case 2:19-cv-01331-TLN-KJN Document 27 Filed 05/12/20 Page 2 of 2

 1        2. Defendant Warden Jeff Lynch is DISMISSED from this action.

 2        IT IS SO ORDERED.

 3   DATED: May 11, 2020

 4

 5

 6                                                    Troy L. Nunley
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
